Mr. Presiding Justice Graves delivered the opinion of the court. 2. Landlord and tenant, § 164*—Measure of damages for lessor’s failure to complete premises in time. A lessee kept out of occupancy of the demised premises hy the failure of the lessor to complete it by the stipulated time may recover the cash market value of the leasehold interest for the time he was kept out of possession by reason of the fact that it was not ready for occupancy. 3. Landlord and tenant, § 164*—evidence admissible where premises not completed in time. On an issue of fact whether leased premises were ready for occupancy by the stipulated time, evidence is admissible to corroborate the tenant’s own evidence on such issue. 4. Landlord and tenant, § 216*—remedy for failure to furnish fixtures. If a landlord fails to furnish fixtures that he agreed to furnish, the tenant has the right to buy and install the same and recover of the landlord the necessary costs of so doing.